COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-371-CR


MARK EDWIN HARDESTY                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Pursuant to a plea bargain, the trial court convicted Appellant Mark Edwin

Hardesty upon his plea of guilty to the offense of robbery and sentenced him

to twenty years’ confinement.        The habitual paragraphs were waived.

Appellant filed a timely notice of appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant’s


      1
           See Tex. R. App. P. 47.4.
counsel and Appellant by letter on October 30, 2009, that this appeal was

subject to dismissal unless Appellant or any party filed a response showing

grounds for continuing it on or before November 9, 2009. 2

      In response, Appellant filed a “Motion to Amend the Notice of Appeal to

Correct Defects or Irregularities Pursuant to Tex. R. App. P. 25.2(d).” We grant

the motion in part and deny it in part and file the amended notice of appeal as

of the date we received it, November 6, 2009. We deny all other pending

motions.

      The amended notice of appeal does not show grounds for continuing the

appeal. Because Appellant’s response to our inquiry does not present a valid

ground for continuing this appeal in light of the trial court’s certification that he

has no right of appeal, we dismiss this appeal. 3

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 17, 2009




      2
           See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
           See Tex. R. App. P. 25.2(d), 43.2(f).

                                         2